EXHIBIT A
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In
In re:
   re:                                                      Chapter 11
                                                            Case No. 16-13607 (DSJ)
WONDERWORK, INC.,

                               Debtor.


                        ORDER DISALLOWING AND EXPUNGING
                         THE CLAIM OF CREDITOR MULLANEY


         Upon the motion, (the “Motion”) of Vincent A. Sama, as Litigation Trustee of the

WonderWork Litigation Trust (the “Trustee”), and Brian Mullaney (“Mullaney”), for an order

disallowing and expunging the claim of Mullaney pursuant to section 502(b) of title 11, United

States Code (the “Bankruptcy Code”) and Rule 3007 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”); and the Court having jurisdiction to consider the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the

relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion having been provided, and it appearing that no other or further notice need be provided;

and the Court having reviewed the Motion; and the Court having determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and upon all

of the proceedings had before the Court and after due deliberation and sufficient cause appearing

therefore, it is

         ORDERED that the Motion is granted to the extent provided herein; and it is further

         ORDERED that the scheduled claim of Brian Mullaney in the amount of $641,320.07 is

hereby disallowed and expunged in its entirety; and it is further
       ORDERED that the Plan Administrator shall promptly disburse the funds in the Disputed

Claim Reserve relating to the Mullaney Claim ($384,049) to HelpMeSee Inc.



Dated: ________________, 2021
      New York, New York


                                                 HONORABLE DAVID S. JONES
                                                 UNITED STATES BANKRUPTCY JUDGE




                                             2
